Citation Nr: 1428975	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-08 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from November 1966 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus type II, which he contends is due to exposure to Agent Orange while stationed in Korea in the demilitarized zone (DMZ).  The record shows that proper procedures have not been followed to corroborate whether the Veteran's service included service in the DMZ.  Personnel records show that the Veteran had service in Korea from November 4, 1967 to December 3, 1968.  The Veteran contends that his unit was HQ 7th Bn./ 2nd Air Defense Artillery (Hawk Missile) and that he was assigned to Battalion S-3 where he was a member of a Target Simulator Crew.  He noted that he was along the DMZ numerous times training personnel of Alpha and Charlie Co. 7th Battalion 2nd Artillery located in the proximity of the 2nd and 7th Infantry Divisions.  See e.g., Veteran's statement received September 2010.

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in vicinities other than Vietnam, Thailand, or along the demilitarized zone (DMZ) in Korea.  See VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.n.  These procedures require (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service; and (3) requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides. 

There is no indication from review of the claims folder that the RO made any attempt to determine whether the Veteran was exposed to herbicides during his active service in Korea.  As the procedures found in VA's Adjudication Procedure Manual at M21-1MR, IV.ii.2.C.10.n have not been conducted, the Veteran's claim must be remanded in order for the RO to comply with these procedures. 

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.n, determine whether the Veteran was exposed to herbicides during his active service in Korea.  Documented evidence as to what steps were taken must be set forth in the claims file. 

2.  Readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



